Citation Nr: 1758286	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  11-00 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a urinary tract disorder, claimed as urethral stricture.

2.  Entitlement to service connection for a right foot disorder, to include as secondary to residuals of a left foot 2nd metatarsal stress fracture.

3.  Entitlement to a compensable disability rating for residuals of a left foot 2nd metatarsal stress fracture.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1980 to January 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for urethral strictures and a right foot condition.    

In a November 2010 rating decision, the RO continued the Veteran's non-compensable disability rating for residuals of a left foot 2nd metatarsal stress fracture.  When, as here, a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In December 2015, August 2016, and May 2017, the Board remanded the Veteran's claims to the Agency of Original Jurisdiction (AOJ) for further action consistent with the Board's remand directives.  The claims are back before the Board for further appellate proceedings.

The issue of entitlement to service connection for a right foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's urinary tract disorder is a congenital defect and did not incur additional disability due to aggravation by a super-imposed injury during active duty service.

2.  The Veteran's left foot disability is manifested by moderate difficulties, to include standing on tip toes.  The Veteran's left foot disability is not manifested by moderately severe or severe foot difficulties, flatfoot, weak foot, claw foot, Morton's disease, hallux valgus, hallux rigidus, hammer toe, or malunion/nonunion of tarsal or metatarsal bones.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a urinary tract disorder have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 4.9 (2017).

2.  The criteria for an increased rating of 10 percent, but no higher, for residuals of a left foot 2nd metatarsal stress fracture, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.71a, Diagnostic Code 5284 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  



I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA and identified private treatment records with the claims file.  In August 2011, VA issued a Formal Finding on the Unavailability of Social Security Administration Disability Medical Records.  Nevertheless, the Veteran has been on Social Security Disability Insurance (SSDI) for bipolar psychiatric disorder.  See October 2011 VA examination.  Hence, said documents are irrelevant in this case; further, VA has formal found such documents unavailable.  See August 2011 Formal Finding.  Therefore, no other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

During the appeal period, the Veteran was afforded VA examinations on October 2010, April 2012, August 2016, and July 2017.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As noted in the Introduction, the Board last remanded the claims in May 2017.  In pertinent part, the Board instructed the RO to: (1) obtain and associate with the claims file any outstanding VA treatment records that are not already associated with the claims file; (2) schedule the Veteran for a VA examination to assess the nature and etiology of his claimed urinary tract disorder and the current severity of his left foot disability; and (3) readjudicate the claims.   

The AOJ obtained the requested VA treatment records in June 2017.  In July 2017, the Veteran was afforded a VA examination.  The examiner provided reasoned opinions and addressed the Veteran's contentions.  The RO readjudicated the claims in an August 2017 supplemental statement of the case (SSOC).  Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure substantial compliance).

The Veteran has not made VA aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2017).

II.  Service Connection 

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. § 1131.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may not be granted for congenital or developmental defects as they are not considered a disease or injury for VA purposes.  See 38 C.F.R. 
§§ 3.303(c), 4.9 (2017).  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition with is more or less stationary in nature, and is generally incapable of improvement or deterioration; in contrast, unlike a defect, a "disease" is a condition that can improve or deteriorate.  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (quoting Va. Gen. Coun. Prec. 82-90 (first released as 1-85 on Mar. 5, 1985) at 2)).  Therefore, service connection may be granted for any additional disability that results where a congenital or developmental disease is subject to, or aggravated by, a superimposed disease or injury; as a corollary, service connection may not be granted for a congenital defect alone.  

In Quirin, the Court interpreted VA's General Counsel opinion to mean that "any worsening - any change at all - might demonstrate that the condition is a disease, in that VA considers defects to be 'more or less' static and immutable."  22 Vet. App. at 394-95.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has had urethral strictures predating service and suffers from a congenital defect known as hypospadias.  In November 1971, the nine-year-old Veteran was kicked in the spine and front pelvis; he had blood tinged urine and complaints of pain when voiding.  See November 1971 private treatment record.  The medical provider found no evidence of genitourinary trauma and the Veteran was diagnosed with pelvic trauma.  The Veteran's urinary symptoms continued throughout childhood; he had at least two documented strictures and bladder surgery before entering active duty.  See, e.g., December 1972 private treatment record; see also May 1974 private treatment record.  

While on active duty, the Veteran also complained of urethral strictures on at least two occasions.  See February 1980 service treatment record; see also August 1980 service treatment record.  However, a medical provider stated that the Veteran had hypospadias in service.  See August 1980 service treatment record.   After service, the Veteran sought treatment for a split stream and spraying of urine and told the treatment provider he sat down to void.  See February 2011 VA treatment record.  
A medical provider in the Urology department noted that the Veteran had a coronal hypospadias which was likely why his urine sprayed.  See Id.  

A July 2017 VA examiner opined that the medical evidence in the file and her examination of the Veteran is consistent with a diagnosis of hypospadias.  See July 2017 VA examination.  Hypospadias is a congenital birth defect in boys in which the opening of the urethra is not located at the tip of the penis.  See August 2016 VA examination.  In boys with hypospadias, the urethra forms abnormally during weeks 8-14 of pregnancy.  The abnormal opening can form anywhere from just below the end of the penis to the scrotum.  Id.  Importantly, "complications of hypospadias include infection, urethral stricture requiring dilation and surgery."  Id. 

After analyzing the case file and the Veteran's arguments, the July 2017 VA examiner determined that the Veteran's service, including the requirement that the Veteran hold his urine for long periods of time during physical training and marches, is less likely as not a superimposed additional disease or injury on or permanently aggravated his hypospadias condition.  See July 2017 VA examination.  After consulting relevant medical literature, the examiner reasoned that "[d]elayed volitional urination is not known to cause additional injury to or permanently aggravate his hypospadias condition."  Id.  Further, the examiner opined that the Veteran's chronic urinary tract disability (hypospadias) shown during this appeal is less likely as not etiologically related to service, to include the requirement that the Veteran hold his urine for long periods of time during physical training and marches.  The examiner reasons that the Veteran's hypospadias is a congenital condition and was present prior to service and could not have been caused by delayed volitional urination.  See July 2017 VA examination.  Finally, the July 2017 VA examiner opined that the Veteran's diagnosed urinary tract disability less likely as not caused or permanently aggravated by a left varicocele.  Specifically, the examiner reasoned that a varicocele is an enlarged vein in the scrotum and is completely unrelated to any condition and does not aggravate any condition of the penis to include hypospadias.  Id.

As such, the evidence in this case indicates the Veteran's claimed urinary tract disorder is a congenital defect and the presumption of soundness does not apply.  See Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (stating that "[t]he presumption of soundness does not apply to congenital defects").  Moreover, congenital defects are not considered disabilities for VA compensation purposes.  Further, the July 2017 VA examiner determined that the Veteran is not suffering from superimposed disability that would warrant service connection under Quirin.    

The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to offer opinions on complex medical matters.  Whether the Veteran has a defect or superimposed disability and the etiology of his urinary tract disorder cannot be determined by mere observation alone.  The Board finds that determining the etiology of the Veteran's urinary tract disorder is not within the realm of knowledge of a non-expert, and concludes that his nexus opinion in this regard is not competent evidence and therefore not probative of whether his urinary tract disorder is directly related to or was aggravated by his active duty service or service-connected disabilities.  Accordingly, the Board affords more probative weight to the opinion of the July 2017 VA examiner.  The Board finds it must deny the Veteran's claim of entitlement to service connection for a urinary tract disorder because the preponderance of the evidence weighs against the claim.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  





III.  Increased Rating 

Here, the Veteran is claiming that his service-connected residuals of a left foot 2nd metatarsal stress fracture are more severe than the current disability ratings would indicate.  He filed for an increase on August 2010.  See August 2010 Form VA 21-526b.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Importantly, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14. 

The Veteran's residuals of a left foot 2nd metatarsal stress fracture are evaluated under the criteria for other foot injuries, 38 C.F.R. § 4.71a, Diagnostic Code 5284, which allows a 10 percent evaluation for moderate disability.  A 20 percent evaluation is assigned where there is moderately severe disability, and a 30 percent evaluation is assigned where there is severe disability.  The words "moderate,"  "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just" under 38 C.F.R. § 4.6.   

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Throughout the appellate period, the Veteran was afforded three VA examinations to assess the current severity of his left foot disability.  In October 2010, the VA examiner reviewed the Veteran's left foot medical history and determined that the Veteran did not show painful motion, edema, instability, or weakness; he had normal range of motion in his toes and no functional impairment of the foot.  See October 2010 VA examination.  18 months later, the VA examiner noted that the Veteran denied any significant change in the left foot condition and stated that the pain over the dorsal aspect of the second metatarsal remained painful when weight-bearing, especially if up on the tip toes.  See April 2012 VA examination.  Nevertheless, the examiner found "full range of motion in dorsiflexion and plantar flexion of toes."  Id.  Further, the Veteran exhibited slight tenderness overlying the second and first metatarsal head region with "no evidence of ulceration or callus formation along the metatarsal heads plantar aspect."  Id.  

Over five years later, the Veteran underwent a third VA examination to assess the current severity of his left foot disability.  At that examination, the examiner stated that the Veteran had achy pain on the bottom of his left foot but that "[n]o flare-ups impact the function of the foot."  See July 2017 VA examination.  In assessing the Veteran's left foot pain, the examiner stated he was able to stand and walk for the examination despite pain; further, there was evidence of pain on weight-bearing and the Veteran was "unable to toe walk [because of 2/2 pain]."  Id.  Ultimately, the examiner stated that there was "no medical evidence for any residual from a left second metatarsal stress fracture to include any functional limitation of left foot motion, any other functional impairment of the left foot, and no losses of [range of motion] with repetitive movement."  See Id.  

At different times during the appeal, the Veteran has stated that he has experienced a worsening of his foot pain; specifically, as noted above, he asserts that his pain makes it difficult for his to walk on his tip toes.  The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(b) (2017).  There is no evidence that these statements are not credible, as his statements remained consistent across VA examinations spanning the appellate period.  

Applying the facts in this case to the criteria set forth above, the Veteran is entitled to an increased rating of 10 percent, but no higher, for his left foot disability throughout the appellate period.  Importantly, the Veteran experiences pain while on his tip toes to the point where he cannot stand on them.  See July 2017 VA examination.  However, as stated above, the Veteran is still able to stand and walk despite evidence of pain on weight-bearing.  As such, the Board characterizes such pain as moderate, to exclude moderately severe and severe.  Further, upon examination, the Veteran was not found to have flatfoot, weak foot, claw foot, Morton's disease, hallux valgus, hallux rigidus, hammer toe, or malunion/nonunion tarsal or metatarsal bones.  

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board finds the evidence of record more closely approximates the criteria for a 10 percent rating for the service connected left foot disability.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  






ORDER

Entitlement to service connection for a urinary tract disorder is denied.  

Entitlement to a compensable disability rating of 10 percent, but no higher, for residuals of a left foot 2nd metatarsal stress fracture is granted, subject to the regulations governing monetary benefits.


REMAND

The Board sincerely regrets the additional delay, but finds that further development is required prior to final adjudication of the Veteran's claim.  

The Veteran filed for entitlement to service connection for a right foot condition in August 2010.  He posits that his right foot condition is attributable to service, citing documented right foot pain in service; in the alternative, he argues that his right foot condition was caused or aggravated by his service-connected left foot disability.  However, the Board finds that the VA examiners did not offer a direct service connection opinion in this case; as such, the VA examinations of record are inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  See also Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994).  

The Veteran was diagnosed with hyperhidrosis and degenerative joint disease of the first MTP joint on the right foot.  See October 2010 VA examination.  However, in an April 2012 VA examination report, while the examiner confirmed the Veteran's hyperhidrosis diagnosis, he stated that the "previously noted mild DJD of the first metatarsophalangeal joint was not identified on the current x-rays of the right foot."  See April 2012 VA examination.  Thus, a new VA examination is necessary to obtain a new x-ray to determine whether the Veteran has right foot arthritis and whether it is directly attributable to service. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include treatment records dated from June 2017 to present.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2.  After completing the above, and after any records obtained have been associated with the evidentiary record, schedule the Veteran for VA examination from an appropriately qualified VA examiner to determine the nature and etiology of the Veteran's right foot disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The VA examination report must include a notation that this record review took place.  

The examiner is also to obtain a recent x-ray of the right foot to determine whether the Veteran has degenerative joint disease.

After the record review and examination of the Veteran, the VA examiner is asked to respond to the following inquiry:

Is it as likely as not that the Veteran's right foot disability, to include degenerative joint disease or hyperhidrosis, was either incurred in, or otherwise related to, the Veteran's active military service?  

In rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.  The examiner is not to improperly discount the Veteran's lay statements or rely on an absence of medical evidence in the record to support his or her conclusions unless this is explained.  

Further, the examiner is to discuss the Veteran's in-service complaints of right foot pain.  This includes a discussion of the Veteran's continuity of symptomatology since service.  

Specifically, a note dated May 1980 in-service stated that the Veteran was seen for new boots.  See May 1980 service treatment record.  There was a problem with the boots.  The plan was to wear sneakers until he could obtain new ones.  Id.  A month later, the Veteran was diagnosed with a stress fracture of the second metatarsal of the left foot for which he was prescribed light duty for 4 days.  See June 1980 service treatment record.  The Veteran denied acute injuries to the right foot since separation from active duty status.  See April 2012 VA examination.  The Veteran also complained of a "tingling sensation" in both of his feet.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  

The complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination reports and opinions comply with the Board's remand instructions.

4.  After the above development has been completed, readjudicate the claim.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


